Citation Nr: 1613039	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  13-12 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 60 percent for coronary artery disease (CAD).

2.  Entitlement to a rating in excess of 50 percent for staph infection of the lower abdominal wall and furunculosis of the right arm, furuncle with cellulitis of the left cheek, and lesions of the feet.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active duty service from August 1968 to July 1971.

These matters are before the Board of Veterans' Appeals (Board) on appeal from March and November 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

It is noted that the Veteran has disagreed with an October 2012 rating decision which denied service connection for stroke, including as secondary to the service-CAD.  In an October 2014 deferred rating decision, the RO noted that the Veteran on his May 2013 VA Form 9 (in addition to appealing the issues in the statement of the case (SOC)), noted that he believes his stroke (with carotid artery surgery) is related to Agent Orange exposure.  The RO noted that such statement is accepted as a timely notice of disagreement (NOD).  As the RO has acknowledged receipt of the Veteran's NOD and additional action is pending at the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where an NOD had not been recognized.  Accordingly, Manlincon v. West is not applicable in this instance.

The issues of entitlement to an initial rating in excess of 60 percent for CAD and a rating in excess of 50 percent for staph infection of the lower abdominal wall and furunculosis of the right arm, furuncle with cellulitis of the left cheek, and lesions of the feet are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

In a September 2015 written statement, the Veteran stated his desire to withdraw his claim of entitlement to a TDIU.


CONCLUSION OF LAW

The criteria for a withdrawal of the Veteran's substantive appeal on the issue of entitlement to a TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Claim 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(a). 

The record reflects that the Veteran perfected a timely appeal of the rating decision that denied entitlement to a TDIU.  This appeal was certified to the Board in an April 2015 VA Form 8.  Thereafter, in a September 2015 written statement, he stated his desire to withdraw the TDIU claim from appellate review.  The Board finds his statement qualifies as a valid withdrawal of the issue.  See 38 C.F.R. § 20.204 (b).  There remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review this appeal, and it is dismissed.



ORDER

The appeal, concerning entitlement to a TDIU is dismissed.


REMAND

Based on a review of the record, the Board finds that additional development is needed prior to adjudication in the matters of an initial rating in excess of 60 percent for CAD, and a rating in excess of 50 percent for staph infection of the lower abdominal wall and furunculosis of the right arm, furuncle with cellulitis of the left cheek, and lesions of the feet, on appeal.

Regarding the claim for an initial increased rating for CAD, the Veteran is seeking a rating higher than the 60 percent currently assigned.  To warrant the next higher (100 percent) rating under 38 C.F.R. § 4.97, Diagnostic Code 7005, the Veteran's heart disability must be manifested by chronic congestive heart failure, or a workload of 3 METs or less that result in dyspnea, fatigue, angina, dizziness, or syncope, or a left ventricular ejection fraction of less than 30 percent.  The Veteran was last examined by VA in January 2013.  The VA examiner noted that a diagnostic exercise test had been conducted.  The Veteran's METS were unknown, but negative for ischemia.  The examiner noted further that the Veteran's most recent diagnostic exercise test was May 2012 in the private sector by Dr. Edwards.  He then based the Veteran's METs level (that were greater than 5 - 7) on the Veteran's responses as exercise METs testing was not completed because it was not required as part of his treatment plan.  Greater than 5 - 7 METs level has been found to be consistent with activities such as golfing (without cart), mowing lawn (push mower), and heavy year work (digging).  This is inconsistent with previous findings of record and no explanation of the rationale has been provided by the examiner.  Moreover, the left ventricular ejection fraction may also be a basis for a rating in excess of 60 percent.  The January 2013 examiner reported the Veteran had a left ventricular ejection fraction of 56 based on a December 2011 test.  As findings from December 2011 are too stale to sufficiently ascertain the current level of disability, a more contemporaneous VA examination is required prior to an adjudication of this claim.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Regarding the Veteran's claim for an increased rating for a skin disability, he contends that his service-connected skin disability is more severe than indicated by the 50 percent rating currently assigned.  He was last afforded a VA skin examination in November 2009.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, a new examination is appropriate when there is an assertion (and indication) of an increase in severity since the last examination.  See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer, 10 Vet. App. at 403; VAOPGCPREC 11-95 (1995).  Here, in November 2009 the Veteran and his wife submitted statements (subsequent to the November 2009 VA skin examination) essentially noting that his skin disability was worse since that examination.  In light of the Veteran's (and his wife's) credible statements that his disability picture is more severe, and mindful that the examination is more than 7 years old, another examination must be afforded to accurately assess the current level of his skin disability.  See Caffrey, 6 Vet. App. at 381; Snuffer, 10 Vet. App. at 403.  

While on remand, and with the Veteran's assistance, the AOJ should identify and obtain any outstanding records of pertinent medical treatment and added them to the record.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be furnished with a 38 C.F.R. § 3.159(b) notice addressing his appeal.   The AOJ, with his assistance, should then identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e). 

2.  After the above development has been completed to the extent possible, the AOJ should schedule the Veteran for a VA examination to determine the current severity of his service-connected heart disability (CAD).  The Veteran's entire record must be made available for review in conjunction with the examination.  The examiner is to conduct all indicated tests and studies.

The examiner should specify whether the Veteran has chronic congestive heart failure, or workload of 3 METs or less that results in dyspnea, fatigue, angina, dizziness, or syncope, or whether the Veteran has a left ventricular dysfunction with an ejection fraction of less than 30 percent. 

All opinions expressed should be accompanied by supporting rationale.

4.  The AOJ should schedule the Veteran for a VA dermatology examination to determine the current severity of his staph infection of the lower abdominal wall and furunculosis of the right arm, furuncle with cellulitis of the left cheek, and lesions of the feet.  The Veteran's entire record must be made available for review in conjunction with the examination.  

The examiner should specify whether the Veteran's skin disability covers more than 40 percent of the entire body, or more than 40 percent of exposed areas affected; or whether constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.

All opinions expressed should be accompanied by supporting rationale. 

5.  After completing the requested action, and any additional notification and/or development warranted, readjudicate the Veteran's increased rating claims.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and afford an appropriate time period for response before the appeal is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


